NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO ENRIQUE RECINOS,                       No.    18-71812

                Petitioner,                     Agency No. A040-427-185

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Fernando Enrique Recinos, a native and citizen of Honduras, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part

the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Recinos does not raise, and therefore waives, any challenge to the BIA’s

denial of his motion to reopen. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in an opening

brief are waived).

      We lack jurisdiction to consider Recinos’s unexhausted ineffective

assistance of counsel claim, which must first be raised in a motion to reopen before

the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack

jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA.”); Liu v. Waters, 55 F.3d 421, 424 (9th Cir. 1995) (“A

petitioner must make a motion for the BIA to reopen before we will hold that he

has exhausted his [ineffective assistance of counsel] claims.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      18-71812